 



EXHIBIT 10.1
BKF CAPITAL GROUP, INC.
One Rockefeller Plaza
New York, New York 10020
November 12, 2007
Mr. Marvin Olshan
Park Avenue Tower
65 East 55th Street, 3rd Floor
New York, NY 10022
Dear Marvin:
     On behalf of BKF Capital Group, Inc. (“Company”), I am pleased to extend
you a formal offer to serve as our Chairman of the Board on the following terms:
     1. You shall serve as the Company’s Chairman of the Board and will be
responsible for working with the board of directors of the Company in
formulating and updating from time to time the Company’s business plan and
strategies, assisting the Company in capital raising activities, providing
general guidance with respect to the Company’s operations and participating in
key meetings with sources of capital, strategic partners and distributors. You
will not be required to devote your full business time to the Company, but you
shall diligently address your obligations hereunder and shall not engage in any
other business that is competitive with the Company. As Chairman of the Board,
you shall be nominated to the board of directors of the Company. You shall work
cooperatively with the Company’s Chief Executive Officer and the Company’s
board.
     2. You shall be paid a base annual salary of $150,000 paid in equal
installments in accordance with the Company’s normal payroll.
     3. On November 12, 2007, the board of directors of the Company has granted
you options to purchase an aggregate of 100,000 shares of its common stock. The
options will be evidenced by a stock option agreement to be executed by you and
the Company as soon as practicable after the date hereof. The options shall be
immediately vested and exercisable and shall remain exercisable through the
tenth anniversary of the date hereof. The exercise price per share of the
options shall be equal to the market price of a share of the Company’s common
stock as of the close of trading on November 12, 2007. In addition, existing
options held by you to purchase 100,000 shares of Company common stock shall be
immediately vested and exercisable for the same ten year period as those options
granted on the date hereof.
     4. Upon the consummation of a material acquisition or other strategic
transaction by the Company, you shall be eligible for a bonus and in an amount
in accordance with parameters to be reasonably determined by the compensation
committee of the Company.
     5. Your term of employment hereunder shall be two years commencing
January 1, 2008; provided however, that such employment may be terminated
earlier as follows:

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     (i) by the Company for “Cause.” “Cause” shall mean (i) your failure to
diligently carry out any duty reasonably requested by the board of directors
that is commensurate with your title as Chairman of the Board, (ii) your breach
of this Agreement, (iii) your breach of the Confidentiality and Assignment of
Creative Works Agreement (defined below), (iii) any indictment for any
(a) felony or (b) misdemeanor involving a question of moral turpitude, (iv) your
engagement with any activity that is competitive with the interests of the
Company or (v) any act of gross negligence or willful misconduct that would
reasonable be likely to cause harm to the Company; provided, however, that in
the cases of clauses (i) and (ii), above, no “cause” shall be deemed to exist
until the board of directors has given you written notice of such failure or
breach and you have failed to cure same within 10 days of your receipt of such
notice; and
     (ii) by either you or the Company after one year, with 90 days written
notice.
     6. You represent and warrant to the Company that
     (i) you have the right to provide services to the Company and you are not
subject to any contract, commitment, agreement, arrangement or restriction of
any kind which would prevent you from performing you duties and obligations
hereunder; and
     (ii) you have not retained and will not retain original records or copies
thereof of any proprietary information of your former employer.
You agree to indemnify the Company against any loss, liability, claim, damage
and expense (including but not limited to reasonable attorney’s fees) to which
the Company may be subject in any action brought by any present or former
employer arising out of or relating to a breach or alleged breach by you of any
of your representations or warranties set forth above by your present employer.
     7. You shall be entitled to participate in all of the employee benefit
plans provided by the Company, if any.
     Please indicate by your signature below your agreement with the terms set
forth above. In closing, I want to reiterate how excited we are to have you join
us at such a significant time in the development of the Company and look forward
to your important contributions to our success.

                      Sincerely,                
 
                    BKF CAPITAL GROUP, INC.       AGREED AND ACCEPTED          
  AS OF THE DATE WRITTEN ABOVE:
 
                   
 
                   
By:
  /s/  Harvey Bazaar           /s/  Marvin Olshan                      
 
  Harvey Bazaar           Marvin Olshan    
 
  Chief Executive Officer                

2